Citation Nr: 0603687	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and her mother


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from February 1995 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefit sought on appeal.  The Board 
first considered this appeal in October 2003 and remanded the 
matter for additional development.  In January 2006, the 
veteran withdrew her appeal of all issues other than the 
single issue set forth on the title page of this decision.

In October 2005, the veteran submitted additional records in 
support of her claim.  In January 2006, she specifically 
requested that the appeal be remanded to the agency of 
original jurisdiction for review of the newly submitted 
evidence.

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

Please consider all evidence submitted 
since the August 2005 Supplemental 
Statement of the Case in conjunction with 
all evidence of record and determine if a 
rating higher than 10 percent may be 
assigned for hypothyroidism.  Please 
conduct any additional indicated 
development.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

